United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1670
                         ___________________________

                                 Guillermo Quinones

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                          Submitted: September 17, 2014
                            Filed: September 23, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Guillermo Quinones appeals the district court’s1 order dismissing his action
under the Federal Tort Claims Act for lack of jurisdiction. After careful review, see


      1
        The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.
Appley Bros. v. United States, 164 F.3d 1164, 1169-70 (8th Cir. 1999) (findings of
fact are reviewed for clear error and application of law is reviewed de novo), we agree
with the district court that Quinones failed to timely present his claim to the Bureau
of Prisons, and thus dismissal was proper. See 28 U.S.C. § 2401(b); Motley v. United
States, 295 F.3d 820, 822 (8th Cir. 2002); K.E.S. v. United States, 38 F.3d 1027, 1030
(8th Cir. 1994). Accordingly, we affirm, see 8th Cir. R. 47B, and we deny
Quinones’s appellate motion.
                         ______________________________




                                         -2-